Citation Nr: 1542521	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-30 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to compensable rating for left ear hearing loss disability.

3.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling prior to August 3, 2010, and as noncompensably disabling from that date.  

4.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling prior to August 3, 2010, and as noncompensably disabling from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1996.

This matter comes before the Board of Veterans'' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran's notice of disagreement included the issue of an increased rating for hypertension; however, his October 2013 substantive appeal specified that he appealed only the issues listed above.  As such, the issue of entitlement to an increased rating for hypertension is not in appellate status, and will not be addressed herein.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in August 2015.  A transcript of his hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks higher evaluations for his left knee disability, left ear hearing loss, and peripheral neuropathy of the upper extremities.  

Left Knee

With respect to his left knee disability, he contends that it has worsened.  In support of this contention, he testified during his August 2015 hearing that he underwent knee replacement at Scott & White Hospital in June 2012.  He should be requested to identify any records of treatment for his left knee disability, specifically those pertaining to his knee replacement surgery, and such records should be obtained.  Then, the Veteran should be afforded an examination to determine the current severity of his left knee disability.

Left Ear Hearing Loss

The Veteran also contends that his left ear hearing loss has worsened.  He testified in August 2015 that he no longer uses his hearing aids as they cause trouble with his hearing.  As he has not been afforded an audiological examination in more than five years, the Board concludes that a current examination is warranted.

Peripheral Neuropathy of the Upper Extremities

The Board notes that, prior to August 3, 2010, the Veteran's upper extremity peripheral neuropathy was evaluated as 10 percent disabling for each upper extremity.  Based on an August 2010 VA examination, the RO reduced those ratings to noncompensable.  This reduction did not result in a decrease in the Veteran's combined evaluation for compensation.  Where a reduction in a rating would not result in a decrease in the overall amount of compensation payable, there are no procedural requirements.  The due process provisions outlined in 38 C.F.R. § 3.105 do not apply.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  

The Board notes, however, that substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  For ratings in effect less than five years, such as those that have not become stabilized and are likely to improve, reduction is warranted when reexamination discloses improvement.  38 C.F.R. § 3.344(c).  The examination upon which the Veteran's peripheral neuropathy evaluation was reduced was one for diabetes mellitus, during which a sensory examination was conducted.  As this was not a focused neurological examination, and the Veteran currently contends that his neuropathy has worsened, the Board concludes that an additional examination is warranted to determine the severity of the Veteran's bilateral upper extremity peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information to allow VA to obtain any relevant non-VA treatment records, including those from Scott & White Hospital, the orthopedic surgeon who performed knee replacement surgery, and any other treatment rendered for his left knee, left ear hearing loss, and peripheral neuropathy, to include treatment obtained through TRICARE.  Obtain all sufficiently identified records and associate them with the claims file.  

2.  Obtain any outstanding VA treatment records.

If, after making reasonable efforts to obtain the records described above, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Upon completion of the above development, schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected left knee disability.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's left knee disability.  

4.  Upon completion of the above development, schedule the Veteran for a VA audiological examination to determine the severity of his service-connected left ear hearing loss disability.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's left ear hearing loss disability.  

5.  Upon completion of the above development, schedule the Veteran for a VA neurological examination to determine the severity of his service-connected upper extremity peripheral neuropathy.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's upper extremity peripheral neuropathy.  

6.  Review the examination reports to ensure that the questions posed by the Board are appropriately addressed.   Any deficiency should be resolved prior to recertification to the Board.

7.  Upon completion of the above actions, and after ensuring all appropriate development has been completed, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




